Exhibit CONSULTING AGREEMENT THIS AGREEMENT is entered into effective January 1, 2009 (the "Effective Date") between Stanley S. Beard ("Beard") and Clayton Williams Energy, Inc., a Delaware corporation ("Company"). Beard has served as a member of the Board of Directors of Company since September 27, 1991. Beard has resigned his position as a director of Company.Company desires to retain the services of Beard as a consultant so that Beard's knowledge and expertise concerning the operations and prospects of Company and of the oil and gas industry will continue to be available to Company management. Beard is willing to provide such services upon the terms and subject to the conditions of this Agreement. The parties agree as follows: 1.Beard agrees to provide consulting services to Company described on Schedule A hereto and such other services as may be mutually agreed to by Beard and Company. 2.Beard is engaged for a term commencing on the Effective Date and continuing until December 31, 2011 or such later date as the parties may mutually agree. Company may terminate this Agreement or any or all of the services of Beard under the Agreement upon breach of this Agreement by Beard by giving written notice to Beard setting forth the effective date of termination. Beard shall stop work hereunder to the extent and on the date specified in such notice, 3.Company shall pay Beard a consulting fee equal to $8,750 per calendar quarter during the term of this Agreement, which fee shall be payable in arrears on March 31, 2009 and on each successive June 30, September 30, December 31 and March 31 during the term of this Agreement (or the next succeeding business day if such day is not a business day). Company shall also pay Beard a commission as described on Schedule A hereto. Company shall reimburse Beard for reasonable out-of-pocket expenses incurred by Beard in performing his duties under this Agreement provided that Beard submits appropriate documentation of such expenses to Company. 4.In performing services hereunder, Beard shall not use any information or materials in which Beard or any third party claims a proprietary interest without the express prior written consent of Company. Beard will indemnify, defend and hold Company and its subsidiaries and their respective affiliates, partners, directors, officers, employees and agents harmless from and against any and all losses, liabilities, claims, damages, fines, penalties, settlements, judgments, costs and expenses (including reasonable attorneys' fees) (collectively, "Losses") arising out of or in connection with a claim that the use of any such information or materials by Company or its subsidiaries (a) infringes a patent, copyright, trademark, trade name, service mark, or similar proprietary right, (b) constitutes misuse or misappropriation of any confidential or proprietary information or trade secret or (c) violates any other rights of a third party.
